 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoudon'thave to join a union to work here,-and youwon'thave to join a unionto work here as long as this company is able to work and deal directly with you-the owner-operators and drivers.Under union conditions you do not receive the full earnings of your labor; wemay be bound to deduct your union dues from your check and give it to the unionofficial.If you do not choose to belong to the union, you will get the same wages andthe same courteous treatment' as does the person who does belong.There is nodistinction to be ,made in our usual treatment of fair play,for all of our.'people:A FINAL WORD: COME AND VOTE ON FRIDAY AS YOUR GOODJUDGMENT DIRECTS. TO CAST YOUR BALLOT IS YOUR SOLEMNDUTY!ECLIPSEMOTOR LINES, INC.,(S)J.M. Donahie,J.M. DONAHIE.APPENDIX BATTENTION:All BridgeportOWNER-OPERATORS & DRIVERSGENTLEMEN:Friday, January 25, 1963 all Bridgeport Owner-Operators and drivers are herebyrequested to be present at the Bridgeport, Ohio terminal at 10:00 A.M., for the pur-pose of votingfororagainstUnion representation here at Eclipse Motor Lines, Inc.All personnel concerned will not be required to make Friday deliveries but rathermake deliveries the following Monday.OWNER-Operator and driver payroll checkswill notbe mailed this date butmay be picked-up at Bridgeport upon arrival to vote.As this issue is extremely important to each Owner-Operator and driver, you areurged to be present and cast your vote. Each man has an obligation to vote.Please be advised that if you so desire, you may' vote for an Independent orBroker Union or any other Union of your choice.Kindly consider the following privileges currently available at Eclipse Motor Lines,Inc.A) No monthly dues.B) No interchange of drivers on other owners power units.C) The use of a modem load shifterFREEof charge to you.D) Garage and tool privileges to maintain your equipment.E) The use of trailers other than Company owned.F). Extra advance privilges,G) The option to accept or refuse loads.H) Food,Cigarette,Candy andDrink concession machines for your con-venience.I) The privilege of Tri-Leasing to another authorized carrier for return haul.J) The option to load out of Pittsburgh office.K) No specific policy currently in force relative to drivers age and the age ofleased equipment.Please give this matter your most serious consideration as your future welfare isentirely in your hands.Curcie Brothers,Inc.,Curcie Brothers Trucking,Inc.,BeachBoulevard Service,Inc., and Hallandale Rock & Sand Co.andInternational Union of Operating Engineers;Local 675, AFL-CIO, Petitioner.Case No. 12-RC-1739.March 17, 19641 'DECISION ON REVIEW.On August 6, 1963, the Regional Director for the Twelfth Regionissued a Decision, Direction of Elections, and Order 1 in the above-"The Order dismissed the petition as to Curcie Brothere Paving Co., Inc., which is nolonger In business.146 NLRB No. 44. CURCIE BROTHERS, INC., ETC.381entitled proceeding, finding appropriate two separate,units, one en-compassing employees of Curcie Brothers, Inc., Curcie .BrothersTrucking, Inc., and Beach Boulevard Service, Inc., and the othercovering employees of Hallandale Rock' & Sand Co.Thereafter,Curcie Brothers, Inc., Curcie Brothers Trucking, Inc., and BeachBoulevard Service, Inc. (hereinafter sometimes referred to collec-tively as the Employer),2 pursuant to Section 102.67 of the Board'sRules and Regulations, us amended, filed with the Board a timely re-quest for review of the Decision and Direction of Elections solely withrespect to unit No.,1, contesting the scope and composition of the unitfound by the Regional Director.3 : The Board, by telegraphic orderdated August 27, 1963, granted the request for review and stayed theelection in unit No. 1, pending its decision on review.Thereafter,the Employer filed ,a supporting.brief.4Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has considered the entire record in this case, with respectto the Regional Director's determination under review, and makes thefollowing findings :The, Regional Director found, in accordance with the Petitioner'sprimary request, a unit of all employees working at or out of theEmployer's plant at Hallandale, Florida, including truckdrivers, butexcluding employees working at road construction projects outsideDade and Broward Counties, and employees at the LaBelle rock pitin Hendry County.' The Employer contends that the only appropriateunit should include all the Employer's employees wherever located.The record indicates that the Employer's enterprise consists gen-erally of two types of operations : (1) a relatively stabilized permanentoperation involving transportation, maintenance, and quarrying; and(2) road construction and paving projects at various temporary sites.Thus, the Employer has employees working at rock and sand pits inBroward County and at a quarry (LaBelle) located 110 miles awayinHendry Country. The trucking operation transports stone, sand,fill, and roadbuilding equipment, and it services, among others, theEmployer's projects.The gas and. service station provides fuel,2 Inc parties agreed that all three companies,which have common ownership and laborrelations policies,constitute a single employer.SAn election was held in unit No. 2, as scheduled,and resulted in a certification ofresults.4The Employer's request for oral argument is hereby denied,as the brief adequately,presents the issues."Alternate unit requests of Petitioner would.elther exclude all construction employees,or include those construction employees,wherever located,who have been employed a yearor more. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance, and repair services for the Employer's vehicles andequipment.The project work consists of road construction at Venus, Tarrey-town, Sumterville and Lake Port, located respectively 125, 210, 220,and 110 miles from the Employer's main location at Hallandale. TheEmployer is presently also doing paving work in Broward County,but at the time of the hearing had no road construction projects inDade or Broward Counties.Witli respect to the road constructionwork, it appears that the Employerusesa rather mobile and some-times temporary work force, depending upon its ability to obtaincontracts and upon the duration of such contracts.Thus, 20 to 30 per-cent of the employees at the above-mentioned construction locationspreviously worked for the Employer in the Dade-Broward area; 15to 16 percent were hired at the main location; and the remainder werehired in the locality of the jobs.Although the Employer providesroomsor trailers for some of the employees transferred from the mainlocation, the vast majority of employees on the road constructionprojects live in their own quarters within the locality of the job.Eachproject, except Lake Port (which now has only one part-time em-ployee), has a foreman with authority to hire and discharge.Most ofthese employees have been employed less than a year and thus do notenjoy many of the fringe benefits received by employees at the mainlocation.Their continued employment at the conclusion of theprojects depends on whether the Employer has other jobs for them andwhether they are willing to move long distances.Laid-off employeeshave no job seniority; jobs are filled from card applications on file orby referrals from the Florida Unemployment Service.The recorddoes not show a clearly defined nucleus of road construction employeeswho regularly work out of the main location.As stated above, for the most part, the maintenance employees,truckdrivers, and employees working at rock and sand pits in Bro-ward County s are hourly rated,and daily punch the same time clockat the Employer's main location.' They are under common overallsupervision, have the same working conditions and fringe benefits, andcome in frequent contact with one another.In view of the foregoing, we find that all service and maintenanceemployees, quarry employees, and drivers working at or out of theeAs shown above, there are no sand pit operations in Dade County.With respect to theoperations at LaBelle quarry, located 110 miles from the Employer'smain operation,there is no systematic and regular exchange of employees.In these circumstances, weshall, in accordance with the Regional,Director's decision,exclude the employees at .thatlocation.7This, of course,does not apply to the employees temporarily assigned to the temporarymechanical shop set up at Tarreytown,220 miles away,and staffed by a rotating group,of mechanics from the main service station. HOUP BROS.383main location at Hallandale have sufficient community of interest towarrant their inclusion in the same appropriate unit.However, inview of the transitory nature of the road construction work and themobility and interchange of employees working on such projects, andthe fact that the Petitioner does not desire to include all road con-struction employees, we are unable to agree with the Regional Di-rector's inclusion of only those road construction employees who mayat some time fortuitously work in Dade and Broward Counties andinstead shall exclude all employees working on road construction andpaving.Accordingly, with respect to unit No. 1, we find that the followingemployees constitute an appropriate unit for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All service, maintenance, and quarry employees of Curcie Brothers,Inc., Crucie Brothers Trucking, Inc., and Beach Boulevard Service,Inc.,working at and out of their plant at 3190 Hallandale BeachBoulevard, Hallandale, Florida, including truckdrivers, but exclud-ing employees working at road construction and paving projects, em-ployees at the LaBelle rock pit in Hendry County, office clerical em-ployee, professional employees, guards, and supervisors as defined inthe Act.The case is hereby remanded to the Regional Director for theTwelfth Region for the purpose of conducting an election in unitNo. 1, as modified herein, except that the eligibility period shall bethe payroll period immediately preceding the date below.Holt Bros.andOperating Engineers,Local No. 3, InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.CaseNo. P20-RC-5596.March 17, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer ElizabethM. Bianchi of the National Labor Relations Board.The HearingOfficer's rulings made at thehearing arefree from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act and it will effectuate the purposes of the Actto assert juris-diction herein.146 NLRB No. 45.744-670-65-vol.146-26